     Case 2:17-cv-04140-DWL Document 135 Filed 05/15/19 Page 1 of 15



 1   J. Henk Taylor (016321)
 2   RYAN RAPP & UNDERWOOD, P.L.C.
     3200 N. Central Ave, Suite 2250
 3   Phoenix, Arizona 85012
     Telephone: (602) 280-1000
 4   Facsimile: (602) 265-1495
 5   Email: htaylor@rrulaw.com

 6   Jeffrey M. Eilender (admitted pro hac vice)
     Bradley J. Nash (admitted pro hac vice)
 7
     Joshua Wurtzel (admitted pro hac vice)
 8   SCHLAM STONE & DOLAN LLP
     26 Broadway
 9   New York, New York 10004
10   Telephone: (212) 344-5400
     Facsimile: (212) 344-7677
11   E-Mail: jeilender@schlamstone.com
     E-Mail: bnash@schlamstone.com
12
     E-Mail: jwurtzel@schlamstone.com
13
     Attorneys for Defendants CWT Canada II Limited
14   Partnership, Resource Recovery Corporation, and
15   Jean Noelting

16                           UNITED STATES DISTRICT COURT
                                 DISTRICT OF ARIZONA
17
18                                                 Case No.: 2:17-CV-04140-DWL
     Wells Fargo Bank, N.A.
19
                           Plaintiff,
20                                                 CWT PARTIES’ AMENDED
           v.                                      MOTION FOR AN ORDER TO
21                                                 SHOW CAUSE
     Wyo Tech Investment Group, LLC, CWT
22
     Canada II Limited Partnership, Resources      Oral Argument Requested
23   Recovery Corporation, and Jean Noelting,
24                         Defendants.
25
26   And related claims.

27
28
      Case 2:17-cv-04140-DWL Document 135 Filed 05/15/19 Page 2 of 15



 1                                                TABLE OF CONTENTS
 2                                                                                                                             Page
 3
     INTRODUCTION ................................................................................................................ 1
 4   BACKGROUND .................................................................................................................. 2
 5   ARGUMENT........................................................................................................................ 9
 6   CONCLUSION .................................................................................................................. 11
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                     -i-
      Case 2:17-cv-04140-DWL Document 135 Filed 05/15/19 Page 3 of 15



 1
            Defendants CWT Canada II Limited Partnership, Resource Recovery Corporation,
 2
     and Jean Noelting (collectively, the “CWT Parties”) move the Court for entry of an order
 3
     to show cause why nonparties Wilenchik & Bartness, P.C. (“Wilenchik”) and Beus
 4
     Gilbert PLLC (“Beus Gilbert”)—counsel for Defendant Wyo Tech Investment Group,
 5
 6   LLC—should not be held in contempt for their failure to produce all the documents

 7   requested in the CWT Parties’ February 11, 2019 subpoenas in accordance with this

 8   Court’s April 9, 2019 order (Dkt. No. 119). This amended motion is supported by the
 9   following memorandum of points and authorities and the Declaration of Joshua Wurtzel.
10                   MEMORANDUM OF POINTS AND AUTHORITIES
11                                       INTRODUCTION
12
            This is an amended motion for an order to show cause to hold Wilenchik and Beus
13
     Gilbert in contempt for their knowing violations of this Court’s April 9 order. In our
14
     original motion for an order to show cause, we showed that Wilenchik and Beus Gilbert
15
     failed to produce documents responsive to the subpoenas served on them in accordance
16
     with this Court’s April 9 order. Since filing that motion two days ago, Wilenchik and
17
     Beus Gilbert admitted that they never served documents or written responses, but claim
18
19   that they thought they served written responses (not documents)—and that their failure to

20   serve these responses was merely “excusable neglect.” We accept Wilenchik and Beus

21   Gilbert at their word when they say they thought they served these written responses. But
22   service of these written responses—which we first got on May 13, 2019—does not cure
23   Wilenchik’s and Beus Gilbert’s contempt.
24          As explained below, Wilenchik and Beus Gilbert improperly and unilaterally
25
     purported to narrow the requests in the subpoenas—to which they were ordered, without
26
     qualification, to produce responsive documents—to a narrower time period than what the
27
     subpoenas requested, and then conveniently stated that they had no documents responsive
28
      Case 2:17-cv-04140-DWL Document 135 Filed 05/15/19 Page 4 of 15



 1
     to the improperly-narrowed time period. And when we objected to these responses, Beus
 2
     Gilbert stated that it still had no responsive documents even for the full time period
 3
     requested by the subpoena, and Wilenchik produced 14 pages of documents showing
 4
     some payments to it from Wyo Tech and Inductance—showing that it knew it was
 5
 6   excluding responsive documents by improperly narrowing the time period required by the

 7   subpoena.

 8          Beus Gilbert’s representation that it never got paid by Wyo Tech or Inductance is
 9   false. Indeed, we submit with this motion a copy of check from Inductance to Beus
10   Gilbert showing that Inductance did pay Beus Gilbert. And we believe Beus Gilbert
11   continues to withhold other responsive documents.
12
            And Wilenchik’s production of 14 pages—two weeks late, and only after the CWT
13
     Parties insisted Wilenchik fully comply with this Court’s April 9 order—doesn’t show
14
     which payments were for which clients or which matter, nor do they show the “account
15
     source” of the payments, all of which were required by the subpoena. And critically,
16
     Wilenchik continues to withhold documents related to other payments we know it got
17
     from Wyo Tech and Inductance. Indeed, we submit with this motion several checks from
18
19   Wyo Tech and Inductance to Wilenchik showing payments that Wilenchik did not

20   disclose in its production. And we believe Wilenchik continues to withhold other

21   responsive documents too.
22          Thus, Wilenchik and Beus continue to violate this Court’s April 9 order even after
23   Wilenchik’s late, begrudging production, and despite their false representations in their
24   opposition to our original motion for an order to show cause.
25
                                          BACKGROUND
26
            On February 11, 2019, the CWT Parties served Wilenchik and Beus Gilbert with
27
     identical subpoenas seeking documents sufficient to show all payments—including date,
28

                                                   -2-
      Case 2:17-cv-04140-DWL Document 135 Filed 05/15/19 Page 5 of 15



 1
     amount, and “source account”—made to Wilenchik and Beus Gilbert by Wyo Tech and
 2
     Inductance Energy Corporation (another Danzik-related entity formed using Wyo Tech
 3
     money), as well as documents sufficient to show the clients on whose behalf and matters
 4
     for which these payments were made. Dkt. No. 101 at 7-16; Wurtzel Decl. ¶ 2, Exs. A-C.
 5
 6          Wilenchik objected to this subpoena on relevance grounds, and as this Court

 7   knows, on February 25, 2019, the CWT Parties and Wilenchik submitted a joint letter

 8   requesting a hearing to resolve this dispute. Dkt. No. 101. In this joint letter, the CWT
 9   Parties argued that both Wilenchik and Beus Gilbert should be ordered to produce
10   documents in accordance with the subpoenas. Id. at 2.
11          On February 27, 2019, this Court held a phone hearing on this issue, and took the
12
     CWT Parties’ motion under advisement. Dkt. No. 103. And on March 5, 2019, this Court
13
     ordered the parties to submit supplemental briefs regarding three legal issues that this
14
     Court held were critical to this discovery dispute and which were “intertwined with
15
     broader unresolved issues in the case.” Dkt. No. 109 at 1.
16
            On March 25, 2019, the parties submitted supplemental briefing regarding these
17
     three issues. Dkt. Nos. 113-14. On April 8, 2019, this Court heard oral argument on,
18
19   among other things, these three issues. Dkt. No. 118. And at the end of this oral argument,

20   this Court asked Wilenchik, “If I end up ruling against you and agreeing to enforce the

21   subpoenas, will two weeks be enough to comply?”—to which the attorney arguing this
22   motion for Wilenchik stated: “As I stated earlier, Mr. Wilenchik, the partner, is returning
23   on Thursday. If two-and-a-half weeks or pushing back to the end of the third week, I think
24   that would be better, because he’s been gone for the better part of a month now and
25
     there’s 1,000 things on the partner’s desk that are going to have to be dealt
26
     with. . . . That’s if you see it in your wisdom to do that, then three weeks would be
27
     preferable.” Wurtzel Decl. Ex. D at 41:19-42:5.
28

                                                   -3-
      Case 2:17-cv-04140-DWL Document 135 Filed 05/15/19 Page 6 of 15



 1
            On April 9, 2019, this Court ruled for the CWT Parties on the three issues that were
 2
     the subject of the supplemental briefing, overruled Wilenchik’s and Beus Gilbert’s
 3
     objections to the subpoenas served on them, and ordered Wilenchik and Beus Gilbert to
 4
     “produce the documents requested by the subpoenas by April 26, 2019.” Dkt. No. 119 at
 5
 6   19.

 7          Despite this order and Wilenchik’s agreement to comply with an order to produce

 8   these documents by this deadline, Wilenchik and Beus Gilbert failed to produce any
 9   documents in response to the subpoenas by April 26. Wurtzel Decl. ¶ 5. Nor did they ask
10   for additional time to do so. Id. And so, as this Court knows, on May 13, 2019, the CWT
11   Parties moved for entry of an order to show cause why Wilenchik and Beus Gilbert should
12
     not be held in contempt. Dkt. No. 131.
13
            Later on May 13, Wilenchik wrote to the Court asking for an opportunity to
14
     respond to this motion for an order to show cause because it “believe[d] it was wrongfully
15
     filed.” Wurtzel Decl. Ex. E. Wilenchik then wrote to us stating that it sent us written
16
     responses to these subpoenas from it and Beus Gilbert on April 26, and attached those
17
     responses and threatened sanctions against us if we did not withdraw our motion. Id. Ex.
18
19   F.

20          But we never received these written responses before May 13—either by mail or e-

21   mail (despite the affidavit of service attached to the responses stating that these responses
22   were mailed and e-mailed)—and Wilenchik later admitted that it could not locate an e-
23   mail transmittal of these responses to us. Id.
24          After reviewing the responses, we told Wilenchik that we would take it at its word
25
     that it believed it served these responses on April 26 (though it concedes it hadn’t). Id. But
26
     we also explained that these responses still did not satisfy the Court’s April 9 order. Id.
27
     Specifically, the Court’s April 9 order required Wilenchik and Beus Gilbert to “produce
28

                                                      -4-
      Case 2:17-cv-04140-DWL Document 135 Filed 05/15/19 Page 7 of 15



 1
     the documents requested by the subpoenas by April 26, 2019,” (Dkt. No. 119), and the
 2
     subpoenas stated that the “relevant time period to which each request refers is January 1,
 3
     2016 through the date of production” (Dkt. No. 101 at 2; Ex. A at 2). But in their
 4
     responses, Wilenchik and Beus Gilbert purported to limit each request to “January 1, 2016
 5
 6   through October 18, 2017,” and then said that they have “no documents in [their]

 7   possession responsive to [each] request” for this narrowed time period. Id. Exs. G, H.

 8          The CWT Parties explained to Wilenchik that its and Beus Gilbert’s attempt to
 9   unilaterally limit the scope of the subpoenas was improper, since in its April 9 order, the
10   Court rejected Wyo Tech’s argument that only information the CWT Parties knew before
11   they served the restraining notice on October 18, 2017 is relevant, and that one of the
12
     CWT Parties’ theories in this case is that Danzik started using Inductance (which was
13
     formed using Wyo Tech funds) to pay his personal expenses after the CWT Parties served
14
     the restraining notice on Wyo Tech—which shows that Danzik has an interest in Wyo
15
     Tech’s funds, since Inductance was merely a continuation of Wyo Tech set up or used to
16
     avoid the restraining notice. Wurtzel Decl. Ex. F; see also Dkt. No. 119 at 13 (The Court:
17
     “[B]ecause some of Wyo Tech’s funds were transferred to Inductance for the ‘opening’ of
18
19   an Inductance account immediately before the restraining notice was issued on the Wyo

20   Tech account, whether Inductance paid Danzik’s legal bills also bears on whether Danzik

21   has an interest in the interpleaded funds.”). The CWT Parties then asked Wilenchik to
22   confirm that neither it nor Beus Gilbert “has any documents responsive to any of the
23   requests in the subpoenas in its possession, custody, or control for the full time period
24   requested in the subpoenas—January 1, 2016 through the date of production (April 26,
25
     2019).” Wurtzel Decl. Ex. F.
26
            In response, on May 14, 2019, Wilenchik wrote back: “I can confirm that Beus
27
     Gilbert has not received any payments from either Wyo Tech or Inductance at any time. It
28

                                                   -5-
      Case 2:17-cv-04140-DWL Document 135 Filed 05/15/19 Page 8 of 15



 1
     is also my understanding that W&B did not receive any payments from either Inductance
 2
     or WYO Tech prior to October 2017, as stated in the Response to SDT. W&B has
 3
     obviously received payments from Wyo Tech to pay for our representation of it in this
 4
     lawsuit and W&B may have also received some payments from Wyo Tech or Inductance
 5
 6   related to other matters since October 2017.” Id. We then demanded that Wilenchik

 7   immediately produce documents related to these payments, and later on May 14,

 8   Wilenchik produced 11 pages of documents showing payments it got from Wyo Tech and
 9   Inductance. Id. ¶ 14, Ex. I.
10          But later on May 14, after reviewing this production, we responded to Wilenchik,
11   explaining that it was insufficient and incomplete because it was missing documents we
12
     knew Wilenchik had. Id. Ex. F. So on May 15, 2019—after claiming it had already
13
     produced documents showing “all payments” from Wyo Tech or Inductance to
14
     Wilenchik—Wilenchik made a supplemental production of another three pages (id. Exs.
15
     F, J), and then filed an opposition to the CWT Parties’ initial motion for an order to show
16
     cause (Dkt. No. 134).
17
            But these late productions still do not comply with this Court’s April 9 order. And
18
19   Wilenchik’s and Beus Gilberts’s opposition to the CWT Parties’ initial motion for an

20   order to show cause includes false representations to the Court, and shows that Wilenchik

21   and Beus Gilbert continue to intentionally withhold responsive documents.
22          First, on April 26, when Wilenchik claims to have (unsuccessfully) attempted to
23   serve its written responses, Wilenchik intentionally withheld concededly-responsive,
24   court-ordered documents—and produced those documents only on May 14 and 15 in
25
     response to the CWT Parties’ follow-up demand. Instead, Wilenchik purported to
26
     unilaterally—and in violation of this Court’s April 9 order—limit the scope of the
27
     subpoenas to a time period that it believed would allow it to say it had no responsive
28

                                                  -6-
      Case 2:17-cv-04140-DWL Document 135 Filed 05/15/19 Page 9 of 15



 1
     documents, even though it knew it had responsive documents from outside this time
 2
     period. This was an intentionally-duplicitous attempt to avoid producing documents this
 3
     Court ordered produced.
 4
            Indeed, in its opposition to the CWT Parties’ original motion for an order to show
 5
 6   cause, Wilenchik and Beus Gilbert concede that this Court “unfortunately rejected” Wyo

 7   Tech’s argument that “the only relevant events or acts related to the interpleaded funds are

 8   those that occurred up to, but not beyond, the point in time when the restraining notice
 9   was issued.” Dkt. No. 134 at 5. So Wilenchik and Beus Gilbert knew that their purported
10   limitation of the subpoenas was improper, and they even admit that they dropped this
11   improper limitation solely because they got caught. See id. (“once the issue about the
12
     temporal scope of responsive documents was raised by CWT’s counsel,” Wilenchik
13
     “chose to concede on that point and produce all documents responsive to the subpoena for
14
     the entire time period defined therein”). This shows their bad faith.
15
            Second, as we explained to Wilenchik in a follow-up e-mail on May 14 (Wurtzel
16
     Decl. Ex. F), most of the documents Wilenchik produced do not show the clients on
17
     whose behalf each payment was made or the matter for which each payment was made—
18
19   as required by the subpoenas. Further, none of the documents Wilenchik produced show

20   the “source account” of the payments—as also required by the subpoenas. Indeed,

21   Wilenchik could have produced the checks or wire confirmations for these payments—
22   which it could have gotten from its bank—but chose instead to produce documents that
23   did not comply with this Court’s April 9 order. Indeed, it is critical for the CWT Parties to
24   know which payments from Wyo Tech and Inductance were to pay for services for Dennis
25
     Danzik, his family members, and his cronies—and that is why the Court granted the CWT
26
     Parties’ motion to compel responses to the subpoenas. The documents Wilenchik
27
     produced do not show this information.
28

                                                   -7-
     Case 2:17-cv-04140-DWL Document 135 Filed 05/15/19 Page 10 of 15



 1
            Third, and most critically, Wilenchik and Beus Gilbert continue to withhold
 2
     documents responsive to the subpoenas.
 3
            Concerning Beus Gilbert, Beus Gilbert (through its co-counsel, Wilenchik)
 4
     “confirm[ed]” that it has “not received any payments from either Wyo Tech or
 5
 6   Inductance at any time.” Id. Ex. G. And in its opposition to the CWT Parties’ original

 7   motion for an order to show cause, Beus Gilbert doubles down on this statement—

 8   representing to this Court that “it has no responsive documents whatsoever.” Dkt. No.
 9   134 at 4; see also id. at 5 n.2 (Beus Gilbert “has never received any funds from either
10   Wyo Tech or Inductance and therefore has no documents in its possession responsive
11   to the CWT subpoena whatsoever”).
12
            But these representations are not true. Indeed, documents we received in post-
13
     judgment discovery show that Inductance paid Beus Gilbert $20,000 on March 15,
14
     2018. A copy of this check is attached to the Wurtzel Declaration as Exhibit K. Beus
15
     Gilbert did not produce this check, or any documents showing this payment, and instead
16
     falsely “confirm[ed]” that this document did not exist. Thus, we believe Beus Gilbert
17
     continues to withhold documents responsive to the subpoena.
18
19          Concerning Wilenchik, Wilenchik stated in its written responses to the subpoena

20   that it “has no documents in its possession responsive to” any of the requests “for the

21   period from January 1, 2016 through October 18, 2017.” Id. Ex. H. But this is not true
22   either. To the contrary, a document we received in post-judgment discovery shows that
23   Wyo Tech paid Wilenchik $10,000 on May 22, 2017. A copy of this check is attached to
24   the Wurtzel Declaration as Exhibit L. Wilenchik did not produce this check, or any
25
     documents showing this payment, in response to the subpoena here, and instead tried to
26
     hide this document by claiming that it did not exist.
27
            Further, though Wilenchik represented that its May 14 production includes “all
28

                                                   -8-
     Case 2:17-cv-04140-DWL Document 135 Filed 05/15/19 Page 11 of 15



 1
     payments received by W&B from Inductance and Wyo Tech” at any time, this is not
 2
     true either. To the contrary, documents we received in post-judgment discovery from
 3
     banks show that Inductance paid Wilenchik $100,000 on April 9, 2018 and $100,000
 4
     on August 21, 2018. Copies of these checks are attached to the Wurtzel Declaration as
 5
 6   Exhibits M. But Wilenchik did not produce these checks, or any documents showing

 7   these payments, and instead falsely represented that its May 14 production—which did

 8   not include documents showing these payments—included “all payments” it received
 9   from Inductance and Wyo Tech at any time. Thus, we believe Wilenchik continues to
10   withhold documents responsive to the subpoena.
11                                           ARGUMENT
12
            Civil contempt “‘consists of a party’s disobedience to a specific and definite court
13
     order by failure to take all reasonable steps within the party’s power to comply.” Inst. of
14
     Cetacean Research v. Sea Shepherd Conservation Soc’y, 774 F.3d 935, 945 (9th Cir.
15
     2014) (citation omitted). Indeed, civil contempt is “‘characterized by the court’s desire to
16
     compel obedience to a court order or to compensate the contemnor’s adversary for the
17
     injuries which result from the noncompliance.’” United States v. Bright, 596 F.3d 683,
18
19   695-96 (9th Cir. 2010) (citation omitted).

20          The party alleging civil contempt must show that the alleged contemnor violated

21   the court’s order by clear and convincing evidence. Inst. of Cetacean Research, 774 F.3d
22   at 945. And “[g]iven the remedial purpose of the sanction, a finding of contempt must be
23   accompanied by conditions by which contempt may be purged, spelled out in either the
24   original order or the contempt order.” Bright, 596 F.3d at 696. And “although the district
25
     court generally must impose the minimum sanction necessary to secure compliance, the
26
     district court retains discretion to establish appropriate sanctions.” Id. (citation omitted).
27
            Further, this Court may hold a nonparty in contempt for failure, without “adequate
28

                                                    -9-
     Case 2:17-cv-04140-DWL Document 135 Filed 05/15/19 Page 12 of 15



 1
     excuse,” to obey a subpoena or an order related to it. Fed. R. Civ. P. 45(g). See Sali v.
 2
     Corona Reg’l Med. Ctr., 884 F.3d 1218, 1224 (9th Cir. 2018) (court may hold deponent in
 3
     contempt under Rule 45(g) for “fail[ure] without adequate excuse to obey the subpoena or
 4
     an order related to it”) (citation omitted).
 5
 6          Here, Wilenchik and Beus Gilbert indisputably failed to comply with this Court’s

 7   April 9 order by initially trying to limit the subpoenas to a narrower time period than what

 8   this Court ordered and then claiming that they had no responsive documents in that time
 9   period; and then, after the CWT Parties’ filed their initial contempt motion, producing
10   documents that failed to show the client or matter to which each payment related and also
11   failed to show the source account of each payment; and then, most critically, intentionally
12
     withholding responsive documents and falsely stating that they do not exist.
13
            Further, the prejudice to the CWT Parties is obvious: though we know that
14
     Wilenchik and Beus Gilbert withheld responsive documents because we got those
15
     documents from other sources in other actions, we don’t fully know what else Wilenchik
16
     and Beus Gilbert are withholding. And any claim by either Wilenchik or Beus Gilbert that
17
     they have nothing else falls short, since Wilenchik and Beus Gilbert have shown that they
18
19   are willing to make false representations to evade this Court’s April 9 order and to avoid

20   producing responsive documents.

21          Given Wilenchik’s and Beus Gilbert’s disregard of this Court’s April 9 order, and
22   their continued, intentional withholding of responsive documents and false statements
23   intended to conceal the existence of these documents, this Court should hold Wilenchik
24   and Beus Gilbert in civil contempt, order them to pay the CWT Parties’ legal fees incurred
25
     in making this motion and the original contempt motion, and further order them to pay the
26
     CWT Parties $500 per day from April 27 through the date they fully comply with this
27
     Court’s April 9 order by producing all documents requested by the subpoenas. See Bright,
28

                                                    -10-
     Case 2:17-cv-04140-DWL Document 135 Filed 05/15/19 Page 13 of 15



 1
     596 F.3d at 696 (upholding $500 daily fine and payment of party’s costs as contempt
 2
     sanction).1
 3
                                         CONCLUSION
 4
            This Court should issue an order to show cause why Wilenchik and Beus Gilbert
 5
 6   should not be held in civil contempt, ordered to pay the CWT Parties’ legal fees incurred

 7   in making this motion and the original contempt motion, and further ordered to pay the

 8   CWT Parties $500 per day from April 27 through the date they fully comply with this
 9   Court’s April 9 order by producing all documents requested by the subpoenas.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26   1
       Contrary to Wilenchik’s and Beus Gilbert’s argument (Dkt. No. 134 at 3-4), this is a
     motion for an order to show cause to hold Wilenchik and Beus Gilbert in contempt. It is
27   not a discovery motion. Indeed, the CWT Parties already made their discovery motion on
     this issue when they moved to compel Wilenchik’s and Beus Gilbert’s responses to the
28   subpoenas, which this Court granted.

                                                 -11-
     Case 2:17-cv-04140-DWL Document 135 Filed 05/15/19 Page 14 of 15



 1   Dated: May 15, 2019
 2          Phoenix, Arizona

 3
                                       Respectfully submitted,
 4
 5                                     RYAN RAPP & UNDERWOOD, P.L.C.

 6                                     By:      /s/ Henk Taylor (016321)
                                                J. Henk Taylor (016321)
 7
                                                3200 N. Central Ave., Suite 1600
 8                                              Phoenix, Arizona 85012
                                                Telephone: (602) 280-1000
 9                                              Facsimile: (602) 265-1495
10                                              E-Mail: htaylor@rrulaw.com

11                                     SCHLAM STONE & DOLAN LLP
12
                                                Jeffrey M. Eilender (admitted pro hac
13                                                 vice)
                                                Bradley J. Nash (admitted pro hac vice)
14                                              Joshua Wurtzel (admitted pro hac vice)
15                                              26 Broadway
                                                New York, New York 10004
16                                              Telephone: (212) 344-5400
                                                Facsimile: (212) 34407677
17
                                                E-Mail: jeilender@schlamstone.com
18                                              E-Mail: bnash@schlamstone.com
                                                E-Mail: jwurtzel@schlamstone.com
19
20                                     Attorneys for Defendants CWT Canada II
                                       Limited Partnership, Resource Recovery
21                                     Corporation, and Jean Noelting
22
23
24
25
26
27
28

                                         -12-
     Case 2:17-cv-04140-DWL Document 135 Filed 05/15/19 Page 15 of 15



 1   ORIGINAL e-filed and COPIES
 2   e-mailed this 15th day of May
     2019 as follows:
 3
     Dennis I. Wilenchik
 4   WILENCHIK & BARTNESS P.C.
 5   2810 North Third Street
     Phoenix, AZ 85004
 6   E-Mail: diw@wb-law.com
 7   Leo R. Beus
 8   BEUS GILBERT PLLC
     701 North 44th Street
 9   Phoenix, AZ 85008
     E-Mail: lbeus@beusgilbert.com
10
     Attorneys for Wyo Tech Investment
11
     Group, LLC
12
13
14
15   _______________________
         Joshua Wurtzel
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         -13-
